Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
On page 6, under Double Patenting Rejection, Applicants’ stated, “Applicant files herewith a Terminal Disclaimer with regard to U.S. 10,594,866.”  However, no Terminal Disclaimer appears to have been filed.
Allowable Subject Matter
Claims 1 – 7 are allowed.
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2015/0106119 (McCafferty).
With respect to claim 8, note the Abstract, paragraphs 0020, 0042, 0044, 0055-0057, 0059, 0061, 0063, 0067 and 082.

With respect to the pop-ups, not the pop-ups in the paragraphs noted above. In addition, pop-ups are notoriously old in the art and it would have been obvious to one of ordinary skill in the art to have incorporated such whenever and wherever it was deemed necessary.
With respect to routing the member to a research advocate such reads at least on a doctor or nurse.
In the paragraphs above that a representative is determined based on the alert or indication or notification.
With respect to voicemails, voicemails are notoriously old in the art and it would have been obvious to one of ordinary skill in the art to have incorporated such whenever and wherever it was deemed necessary.
With respect to options to speak with a different representative, opportunity generated by the interaction, such limitations if not inherent in McCafferty would have been obvious to one of ordinary skill in the art.

Applicant may argue that there is no telephone call and there for no conversation processor or the like in McCafferty, the examiner would argue that such is not correct (see at least paragraph 0082 (process control system computer and cell phone), but such would not matter as Applicant does not claim that a telephone call or the like is involved in the claims. It is obvious, given a fair reading of the paragraphs above, that a conversation processor is involved in McCafferty .

.
Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot and not persuasive (see rejection above including paragraph 0082) and allowed claims above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the Abstracts and Figs, of the additional references cited on the accompanying 892. In addition, note the references in the non-final office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Deane whose telephone number is 571 -272-7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M. to 5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on 571 -272-7488. The official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. However, unofficial faxes can be direct to the examiners computer at 571 273 - 7484.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

11Mar2021
/WILLIAM J DEANE JR/Primary Examiner, Art Unit 2652